RE: LETTER FROM CITY OF WEATHERFORD REGARDING THE PLUMBING LICENSE LAW THIS OFFICE HAS REVIEWED THE LETTER YOU FORWARDED US FROM BILLY W. POPE, CODE OFFICIAL FOR THE CITY OF WEATHERFORD, REGARDING THE PLUMBING LICENSE LAW CODIFIED AT 59 O.S. 1001 [59-1001] (1981) ET SEQ.  MR. POPE ASKS WHETHER A CITY OR TOWN CAN ADOPT AN AMENDMENT TO A PLUMBING CODE THAT IS LESS STRINGENT THAN THE MINIMUM STANDARD ADOPTED BY THE STATE UNDER THE STATE LAW. I OFFER THE FOLLOWING COMMENTS WITH RESPECT TO MR. POPE'S INQUIRY.  THE STATE BOARD OF HEALTH IS "AUTHORIZED, EMPOWERED AND DIRECTED, THROUGH THE COMMISSIONER OF HEALTH, TO MAKE, PRESCRIBE, ENFORCE, AMEND AND REPEAL RULES AND REGULATIONS" PERTAINING TO THE EXAMINATION AND LICENSING OF PERSONS DESIRING OR INTENDING TO ENGAGE IN THE BUSINESS OR TRADE OF PLUMBING. 59 O.S. 1002 [59-1002] (1981). ON THE OTHER HAND, 59 O.S. 1020 [59-1020] OF TITLE 59 NOTES, THE ACT SPECIFICALLY EMPOWERS CITIES AND TOWNS TO PROVIDE FULL SUPERVISION AND INSPECTION OF PLUMBING BY THE ENACTMENT OF CODES, RULES AND REGULATIONS. SECTION 1020, HOWEVER, PROVIDES THAT NO SUCH ORDINANCES, BYLAWS, RULES OR REGULATIONS SHALL BE INCONSISTENT WITH THE ACT, OR ANY RULE OR REGULATION ADOPTED OR PRESCRIBED BY THE STATE BOARD OF HEALTH THROUGH AUTHORITY OF THIS ACT. THE LANGUAGE OF THIS STATUTE IS PLAIN AND UNAMBIGUOUS. IT THUS SEEMS CLEAR THAT CITIES AND TOWNS ARE NOT AUTHORIZED TO ADOPT AMENDMENTS TO THEIR PLUMBING CODES THAT ARE LESS STRINGENT THAN, AND THEREFORE ARE INCONSISTENT WITH, THE MINIMUM STANDARDS ADOPTED BY THE STATE UNDER TITLE 59. (SUSAN BRIMER LOVING)